Citation Nr: 0638741	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-17 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
skin condition of the feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 






INTRODUCTION

The veteran served on active duty from June 1960 to November 
1960, and from October 1961 to August 1962. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO determined that the veteran failed to 
submit new and material evidence sufficient to reopen his 
claim for service connection for tinea pedis.  


FINDINGS OF FACT

1.  The RO originally determined that the veteran was not 
entitled to service connection for a skin condition of his 
feet in November 1981; with subsequent final denials of 
attempts to reopen this claim in 1990 and 1999.  

2.  The evidence received subsequent to 1999 is cumulative 
and redundant of the evidence previously considered, and does 
not bear directly and substantially upon the issue under 
consideration. 


CONCLUSIONS OF LAW

1.  The prior determinations that the veteran was not 
entitled to service connection for a skin condition of the 
feet are final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1981).  

2.  The evidence associated with the claims file subsequent 
to the last prior denial is not new and material; therefore, 
the claim for service connection is not reopened.  
38 U.S.C.A. § 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.102, 3.156, 3.159, 3.203 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Decisions of the Board 
are final.  38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The veteran contends that he developed tinea pedis during 
service after wearing boots that had been previously worn by 
another individual.  No health conditions were noted in his 
service records.  A November 1960 personal report of medical 
condition reflects no complaints of a condition affecting the 
veteran's feet.  On examination, the veteran's feet and skin 
were normal.  No health conditions were noted at separation 
in May 1962.  Almost 20 years later, in 1981, the veteran 
filed an application for service connection for a skin 
condition of his feet.  In a November 1981 decision, the RO 
determined that while the evidence showed a current diagnosis 
of chronic tinea pedis, the veteran was not entitled to 
service connection for his disability since service medical 
records were silent for treatment during service.  

In March 1990 and April 1999, the RO determined that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's previously denied claim for service connection, 
since there remained no evidence of more than current 
disability, with no medical nexus between the veteran's 
service and the claimed condition.  He did not perfect an 
appeal of either decision.  In February 2003, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's previously denied claim for 
service connection.  It is from this rating that the current 
appeal arose.  

The evidence submitted to reopen the claim includes February 
1997 to February 2004 VA medical records reflecting current 
treatment for his feet and the veteran's contentions 
concerning the service-connected origin of his disability.  
While the recently submitted evidence is new, medical 
evidence describing the veteran's current condition is not 
material to the issue of service connection.  See Morton v. 
Principi, 3 Vet. App. 508 (1992).  As such, the current 
medical records do not serve to reopen his claim.  Similarly, 
the contentions concerning the origins of the disability 
merely duplicate the contentions which were of record at the 
time of the previous denials.  

As the unestablished fact- that the veteran has a bilateral 
skin condition of the feet medically linked to an in-service 
injury or disease- remains unestablished by the evidence 
submitted in association with the veteran's most recent claim 
to reopen his previously denied claim.  The Board finds the 
evidence submitted is not new and material and does not serve 
to reopen the veteran's claim.  Until the veteran meets his 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
both service connection and to reopen a previously denied 
claim in November 2002.  The letters also informed him of the 
evidence he was required to submit, including any evidence in 
his possession and the evidence the RO would obtain on his 
behalf.  The veteran has been informed that he must submit 
evidence which establishes the in-service incurrence of his 
disabilities.  The letters issued in this matter also 
referred the veteran to his previous adjudicative actions 
(ratings, Board decision, etc.), which informed the veteran 
that medical evidence was needed that showed his current 
disabilities were acquired in or related to service.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letters also 
referred to the specific disabilities for which service 
connection was previously denied (and for which he was 
previously diagnosed) and that evidence was needed of in-
service injury or disease or competent medical evidence 
linking his disabilities to his military service.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices and requested to submit evidence in his 
possession.  Under these circumstances, the Board considers 
VA's notice requirements are met and any issues as to timing 
or completeness to be harmless and not prejudicial to the 
veteran.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his claims, he was not 
provided with notice of any effective date criteria or 
potential rating criteria.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite inadequate notice provided 
to the veteran on these latter elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Since service-connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claims, the RO obtained his 
service medical records, private and VA medical records, and 
lay statements in support of his claim.  VA's duty to assist 
does not include providing a VA examination in claims to 
reopen.  See 38 C.F.R. § 3.159(c) (4) (2006).  The Board 
concludes that all relevant evidence has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim. 


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a skin condition of the feet is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


